Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-0382)

Complainant
v.
Pedro A. Torres d/b/a 19th Food Market,
Respondent.
Docket No. C-14-874
Decision No. CR3244

Date: May 28, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, Pedro A. Torres d/b/a 19th Food Market,
at 1600 South 19th Street, Philadelphia, Pennsylvania 19145, and by filing a copy
of the complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The complaint alleges that 19th Food Market
impermissibly sold cigarettes to minors, thereby violating the Federal Food, Drug,
and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations,
21 C.F.R. Part 1140. CTP seeks to impose a $250 civil money penalty against
Respondent 19th Food Market.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on April 7, 2014, CTP served the
complaint on Respondent 19th Food Market by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time
in which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering it to pay the full amount of the
proposed penalty.

Respondent 19th Food Market has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer.
Pursuant to 21 C.F.R. § 17.11, Lassume that the facts alleged in the complaint (but
not its conclusory statements) are true. Specifically:

e At Respondent’s business establishment, 1600 South 19th Street,
Philadelphia, Pennsylvania 19145, on May 30, 2013, at approximately 5:48
PM, an FDA-commissioned inspector observed Respondent’s staff sell a
package of Newport Menthol Gold Box cigarettes to a person younger than
18 years of age;

e Ina warning letter issued on June 13, 2013, CTP informed Respondent of
the inspector’s May 30, 2013 observation, and that such actions violate
federal law, 21 C.F.R. § 1140.14(a). The letter further warned that if
Respondent failed to correct its violation, the FDA could impose a civil
money penalty or take other regulatory action;

e At Respondent’s business establishment, 1600 South 19th Street,
Philadelphia, Pennsylvania 19145, on October 30, 2013, at approximately
6:06 PM, FDA-commissioned inspectors documented Respondent’s staff
selling a package of Newport Menthol Gold Box cigarettes to a person
younger than 18 years of age.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R.
§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); see 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). Under 21 C.F.R. § 1140.14(a), no retailer may sell
cigarettes or smokeless tobacco to any person younger than 18 years of age.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against
Respondent Pedro A. Torres d/b/a 19th Food Market. Pursuant to 21 C.F.R.

§ 17.11(b), this order becomes final and binding upon both parties after 30 days of
the date of its issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

